DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-10 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Niv (US 2009/0097122) in view of Holzapfel (US 2002/0076129) and Yang (US 2017/0192153).
Regarding claims 1 and 19, Niv teaches A grating-coupled light guide comprising:
a plate light guide to guide light at a non-zero propagation angle (Figs. 2-4 element 14 [0075] total internal reflection); and a grating coupler at an input of the plate light guide (Figs. 2-4 elements 13 and 15 [0079][0082]), the grating coupler to diffractively redirect the light into the plate light guide at the non-zero propagation angle as guided light ([0079-0081]),
wherein characteristics of the grating coupler are to determine the non-zero propagation angle, a first spread angle, and a second spread angle of the guided light, the first spread angle being in an angle in a plane perpendicular to a surface of the plate light guide and the second spread angle being an angle in a plane parallel to the plate light guide surface ([0086-0089] Fig. 2 and 4 show light being redirected through  waveguide in perpendicular and parallel manners). Although it is obvious and well known the grating element will diffract light from a source Niv does not explicitly teach the grating coupler to receive light from a light source and wherein the second spread angle of the guided light is controlled by a width variation of the grating coupler and a predetermined angle based on the grating the combination fails to explicitly teach the grating would reflect light at a first spread angle at a predetermined angle and a second spread angle at a predetermined angle.
	However in the same field of driving light through a light/wave guide Holzapfel teaches a position measuring system using a light/wave guide element including a grating coupler (element 33/33’) that to receive light from a light source  (Light source 20)would reflect light at a first spread angle at a predetermined angle and a second spread angle at a predetermined angle([0053] teaches that grating 33’ is used to parallelize by creating a collimating effect)  where the second spread angle being proportional to the width of the angle of increase of  the shape of  diffraction grating of the grating coupler ([0047-0048] teach the bar width b controls the extension E of light through the light guide as shown in Figs. 3 element 33’. It is obvious that has the bars change width the angle of light diffractive will change as well based on the grating controlling the diffraction as taught by Holzapfel).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing to combine the light guide system as taught by Niv with the method of diffracting light as taught by Holzapfel. This combination would provide a system which provides optimal viewing conditions for users as taught by Niv [0016-0017]. Although the combination teaches the limitations as discussed above and Holzapfel shows grating 33’ bars curved, he fails to explicitly teach using a grating coupler being fan-shaped and configured to provide the guided light as a fan-shaped optical beam, and the guided light being proportional to the angle of the fan-shaped grating.
	However in the same field of directing light using diffractive lighting devices, Yang teaches creating a 3-dimensional appearance by using a grating coupler being fan-shaped and configured to provide the guided light as a fan-shaped optical beam, and the guided light being proportional to the angle of the fan-shaped grating. (Fig. 17 shows a fan shaped diffractive element. It is understood that as a result of the grating shape being fan shaped that light would be propagated proportional to the shape).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing to combine the light guide system as taught by Niv with the method of diffracting light as taught by Holzapfel and the grating shape as taught by Yang. This combination would provide a system which provides optimal viewing conditions for users as taught by Niv [0016-0017].

	Regarding claim  2, Niv teaches wherein the grating coupler is a transmissive grating coupler comprising a transmission mode diffraction grating at a surface of the plate light guide adjacent to the light source, the transmission mode diffraction grating to diffractively redirect light transmitted through the diffraction grating ([0080] elements 13 and 15 in Fig. 2b).
Regarding claim 6, Niv teaches the grating coupler is a reflective grating coupler comprising a reflection mode diffraction grating at a surface of the plate light guide opposite the plate light guide surface adjacent to the light source,([0147] a collimator as a reflective diffractive element 13) the reflection mode diffraction grating to diffractively redirect light into the plate guide using reflective diffraction ([0080] teaches the grating cane be transmissive or reflective  and what happens in each mode).
Regarding claim 8, Niv teaches wherein the characteristics of the grating coupler comprise pitch and lateral shape of the grating coupler ([0068][0193].)

Regarding claim 9, Holzapfel teaches the light source, wherein a cone angle of light provided by the light source is greater than about sixty degrees, a central ray of the light provided by the light source to be incident on the grating coupler at an angle that is substantially orthogonal to a surface of the plate light guide (Figs. 1 show grating 33  below light source 20, where the light source provides light orthogonal to the surface of the plate light guide. Since the terms “about” and “substantially” are not definitive, then the degree amount is any degree relative to 60).
Regarding claim 10, Niv teaches a light source (20),  wherein the light to be diffractively redirected into the plate light guide as the guided light is substantially collimated, in the plane perpendicular to the guiding surface of the plat light guide by the grating coupler, the light source being an uncollimated light source ([0035][0097][0147].).
Regarding claim 12, Niv teaches the multibeam grating-based backlight further comprising: a multibeam diffraction grating adjacent to the plate light guide surface to couple out a portion of the guided light as a plurality of light beams (out grating element 15), having different principal angular directions from one another, wherein light beams of the light beam plurality form a light field and have different principal angular directions corresponding to directions associated with different views of a multiview electronic display (Fig. 2b shows the plurality of light beams exiting at different angles).


Claims 3-5, 7, are rejected under 35 U.S.C. 103 as being unpatentable over Niv (US 2009/0097122) in view of Holzapfel (US 2002/0076129), Yang (US 2017/0192153)  and Hall (US 2006/0192976).
Regarding claim 3, Niv in view of Holzpfel, and Yang teach the limitations as discussed above but they fail to teach wherein the grating material of the grating coupler comprises silicon nitride.
However in the same field of redirecting light Hall teaches a method of redirecting light using a diffraction grating   (Fig. 5 element 215) wherein the grating material of the grating coupler comprises silicon nitride ([0064]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing to combine the light guide system as taught by Niv with the light guide method as taught by Holzapfel, the grating shape as taught by Yang,  and the manufacturing method of the grating as taught by Hall. This combination would provide a system which provides optimal viewing conditions for users as taught by Niv [0016-0017].
Regarding claim 4, Niv teaches wherein the transmission mode diffraction grating comprises grooves in the plate light guide surface ([0046])  and Hall teaches the groves being filled with the grating material ([0064]).
Regarding claim 5, Niv teaches wherein the grating is deposited on the plate light guide surface (Figs 2b diffraction grating elements 13 and 15). the transmission mode diffraction grating comprising a plurality of ridges form on the light guide surface ( Fig. 2a shows ridges formed by diffraction grating elements 13 and 15 on light guide 14) and Hall teaches depositing grating material ([0064].).
Regarding claim 7, Niv in view of Holzapfel, and Yang teach the limitations as discussed above but they fail to explicitly teach wherein the reflective grating coupler further comprises a layer of reflective metal to facilitate reflection by the reflection mode diffraction grating.
However in the same field of redirecting a light sources Hall teaches wherein the reflective grating coupler further comprises a layer of reflective metal to facilitate reflection by the reflection mode diffraction grating ([0065]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing to combine the light guide system as taught by Niv with the light guide method as taught by Holzapfel, the grating shape as taught by Yang and the manufacturing method of the grating as taught by Hall. This combination would provide a system which provides optimal viewing conditions for users as taught by Niv [0016-0017].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Niv (US 2009/0097122) in view of Holzapfel (US 2002/0076129) Yang (US 2017/0192153)  and  Campbell (US 2016/0154532).
Regarding claim 11, Niv in view of Holzapfel, and Yang teach the limitations of claim 1 as discussed above but fail to teach the plate light guide is a touch-sensitive panel, a touch of a surface of the plate light guide to be sensed using frustrated total internal reflection of the guided light within the plate light guide.
However in the same field of directing light through a device, Campbell teaches wherein the plate light guide is a touch-sensitive panel, a touch of a surface of the plate light guide to be sensed using frustrated total internal reflection of the guided light within the plate light guide (Shown and described with respect to Fig. 2B).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing to combine the light guide system as taught by Niv with the light guide method as taught by Holzapfel, the grating shape as taught by Yang and the manufacturing method of the grating as taught by Hall. This combination would provide a system which provides improved method for detecting touches made by a user as taught by Campbell.
Claims 13-17  are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2016/0154532) in view of Niv (US 2009/0097122), and Holzapfel (US 2002/0076129).
Regarding claim 13, Campbell teaches a light source to provide light in a first direction (Fig, 2 element 204, light entering vertical direction); a plate light guide to guide light at a non-zero propagation angle in a second direction substantially orthogonal(horizontal) to the first direction (Fig. 2 light guide panel 202 total internal reflection[0020]); and a grating coupler to receive light (Fig. 2-3 element 208 and 308) in the first direction from the light source and to diffractively redirect the light into the plate guide at the non-zero propagation angle and in the second direction as a guided light, wherein the characteristics of the grating coupler is to determine the non-zero propagation angle and a spread angel of the guided light  ([0023] teaches the design of the grating will affect how light is propagated through panel). Although Campbell teaches the limitations as discussed above, he fails to explicitly teach wherein the light provided in the first direction is uncollimated light and the grating coupler being a fan-shaped diffractive grating and configured to provide the guided light as a fan shaped optical beam.
However in the same field of redirecting a light source Niv teaches a diffractive optical device and system where uncollimated light is provided in a first direction to a light guide plate ([0035][0097][0147] teaches that light can be both collimated or uncollimated.) 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing to combine the light guide system as taught by Niv with the light guide system as taught by Campbell. This combination would provide a system which provides optimal viewing conditions for users as taught by Niv [0016-0017]. Although the combination teaches the limitations as discussed above, they fail to explicitly teach grating coupler is configured to determine diffractive redirection of the uncollimated light by the grating coupler providing guided light that is collimated.
However in the same field of driving light through a light/wave guide Holzapfel teaches a position measuring system using a light/wave guide element including a grating (element 33) is configured to determine diffractive redirection of the uncollimated light by the grating coupler providing guided light that is collimated ([0053] teaches that grating 33’ is used to parallelize by creating a collimating effect) where a second spread angle being proportional to the width of the angle of increase of  the shape of  diffraction grating of the grating coupler ([0047-0048] teach the bar width b controls the extension E of light through the light guide as shown in Figs. 3 element 33’. It is obvious that has the bars change width the angle of light diffractive will change as well based on the grating controlling the diffraction as taught by Holzapfel)..
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing to combine the light guide system as taught by Campbell with the light guide system as taught by Niv and the method of diffracting light as taught by Holzapfel. This combination would provide a system which provides optimal viewing conditions for users as taught by Niv [0016-0017]. 
Regarding claim 14, Campbell teaches a plurality of light sensors at an edge of the plate light guide to detect the guided light, the plurality of light sensors to determine a location at which a surface of the plate light guide is being touched using frustrated total internal reflection of the guided light (light detectors 206 and 306 [0024), wherein the grating-coupled light guide system is a touch-sensitive panel system (Fig. 2B).
Regarding claim 15, Niv teaches an array of multibeam diffraction gratings at a surface of the plate light guide, each multibeam diffraction grating (Fig. 2b out grating element 15) of the array to couple out a portion of the guided light as a plurality of light beams having different principal angular directions from one another, wherein the grating-coupled light guide system is a multibeam grating-based backlight, the light beam plurality forming a light field in which different principal angular directions of light beams correspond to directions associated with different views of a multiview electronic display (Fig. 2b shows the plurality of light beams exiting at different angles).
Regarding claim 16, Niv teaches wherein the array of multibeam diffraction gratings comprises a linear chirped diffraction grating (Figs. 6-7 show out grating element 15 having different size ridges and grooves for different modulation depth.).
Regarding claim 17, Niv teaches wherein a multibeam diffraction grating of the array comprises one of curved grooves in the plate light guide surface and curved ridges on the plate light guide surface that are spaced apart from one another ([0193] teaches the grooves and ridges can be different shapes. Therefore it is obvious that one could design any shape as long as the dimensions yield desired results).

Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2016/0154532) in view of Niv (US 2009/0097122), Holzapfel (US 2002/0076129)  and further in view of Mun (US 2012/0008067).
Regarding claim 18, Campbell in view of Niv, and Holzapfel teach the limitations of claim 15 as discussed above but fail to teach the multiview electronic display further comprising a light valve array configured to modulate the light beams plurality provided by each multibeam diffraction grating of the multibeam diffraction grating array to from multiview pixels of the different views of the multiview electronic display.
However in the same field of redirecting light for a display device Mun teaches teach the multiview electronic display further comprising a light valve array configured to modulate the light beams plurality provided by each multibeam diffraction grating of the multibeam diffraction grating array to from multiview pixels of the different views of the multiview electronic display (light modulation device 50[0080-0084]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing to combine the light guide system as taught by Niv with the light guide system as taught by Campbell, the method of diffracting light as taught by Holzapfel, and the light guide system as taught by Mun. This combination would provide a system which provides optimal viewing conditions for users as taught by Niv [0016-0017] by improving the light used to view the image produce by the system as taught by Mun.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Niv (US 2009/0097122) in view of Holzapfel (US 2002/0076129) and Yang (US 2017/0192153) and further in view of Mun (US 2012/0008067).
Regarding claim 20, Niv in view of Maeda, Holzapfel, and Yang  teach the limitations of claim 19 as discussed above and goes on to teach diffractively coupling out a portion of the guided light using a multibeam diffraction grating at the surface of the plate light guide to produce a plurality of light beams directed away from the plate light guide in a plurality of different principal angular directions(Fig. 2b out grating element 15 shows the plurality of light beams exiting at different angles) but he fails to teach modulating the plurality of light beams using a corresponding plurality of light valves, modulated light beams forming multiview pixels of the multiview electronic display.
However in the same field of redirecting light for a display device Mun teaches a backlight having a collimating reflector wherein modulating the plurality of light beams using a corresponding plurality of light valves, modulated light beams forming multiview pixels of the multiview electronic display (light modulation device 50[0080-0084]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing to combine the light guide system as taught by Niv with the method of diffracting light as taught by Holzapfel, the grating shape as taught by Yang and the light guide system as taught by Mun. This combination would provide a system which provides optimal viewing conditions for users as taught by Niv [0016-0017] by improving the light used to view the image produce by the system as taught by Mun.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621